El Juez Presidente SeñoR del Tobo,
emitió la opinión del tribunal.
Juan Yincenty Ramos dueño de una casa con su solar si-tuados en la avenida Hostos de la ciudad de Mayagüez, pre-sentó una demanda alegando que los demandados habían fa-bricado en un solar colindante una casa cuyo techo traspasa el límite del solar y vierte las aguas sobre la casa y suelo del demandante, sin título ni derecho para ello. Solicitó uña sentencia que decretara que su finca estaba libre de toda servidumbre y que el demandado venía obligado a re-ducir el techo de su casa de modo que las aguas cayeran so-bre su propio suelo.
Contestaron los demandados alegando la celebración de un contrato por virtud del cual se comprometieron a pagar al demandante para que las cosas quedaran en el estado en que se encontraban, una indemnización de las dos terceras partes de lo que pudiera costar la remoción del techo de la casa en cuestión, colocándolo en su verdadero sitio, y pidie-ron que se dictara una sentencia condenando al demandante a respetar el contrato.
Pué el pleito a juicio. Ambas partes practicaron su prueba y la corte finalmente dictó sentencia favorable al de-mandante. Los demandados apelaron señalando en su ale-gato la comisión de tres errores de los cuales sólo es nece-sario estudiar y resolver uno: el que se refiere a la existen-cia del contrato.
*649. No hay dada alguna que el techo de la casa de los de-mandados está indebidamente construido. Tampoco la hay con respecto al derecho que tiene el demandante a obtener el . amparo de los tribunales para que cese la invasión de su pro-piedad, considerado el hecho en sí mismo.
Partiendo de esa base, la cuestión queda reducida a in-vestigar y a resolver si el conflicto fué o nó resuelto por las mismas partes antes de iniciarse el pleito en forma dis-tinta a la establecida en la demanda, porque si el deman-dante celebró un contrato válido con los demandados no puede prescindir de él y pedir el reconocimiento de su de-recho como si tal contrato no existiera.
A nuestro juicio la prueba del contrato es evidente. Ad-vertido'por el demandante el hecho, se opuso a su continua-ción y, finalmente, por medio de su abogado, escribió a los demandados una carta que dice:
;■ “Mayagüez, P. R., Agosto 24 de 1922. — Sr. Don José A. Domín-guez, Mayagüez, P. R. — Muy Sr. mío y amigo: ■
•“Después de tener varias entrevistas con Don Juan Yincenty, éste ha resuelto que Ud. quite el alero dé su casa que sobresale, hasta la línea colindante-, sobre propiedad del Sr. Yincenty; y qué del uhieo 'modo que podría permitir que continuaran las cosas como es-tán es que pagara Ud. de indemnización las dos terceras partes de lo que pudiera costar la remoción del techo de su casa de Ud. y la colocación del mismo en su verdadero sitio.-
“Estas son las instrucciones que he recibido y así se las trans-mito.
“Esperando sus noticias quedo suyo aífmo. y S. S. — (Firmado) Ledo. José Sabater.”
Siendo la carta contestada así:
■ “Are'eibo, Agosto 28, 1922. — Ledo. José Sabater, Abogado, Ma-yagüez, P. R. — Acabo de recibir aquí su carta fecha 24. Para ter-minar asunto con Yincenty acepto pagarle la indemnización que fija su carta.
.“Apertura escuelas oblígame a estar ausente Mayagüez varios días entregando material escolar y les ruego concederme un mes *650para el pago; caso contrario telegrafíeme en seguida Hotel Baleares aquí, para ver de complacerle antes.— (Firmado) José A. Domín-guez. ” ■
No telegrafió el demandante y el contrato quedó en pie, pero pasaron los días y surgieron al parecer dificultades pnes el demandante sostuvo que se Rabia fijado desde el primer momento como valor de las dos terceras partes del costo de la obra la suma de mil dólares y los demandados no estuvieron conformes, alegando que dichas dos terceras partes sólo valían $118.55.
¿Se fijó el precio en una cantidad líquida? No, a nuestro juicio. Es probable que se hablara en los comienzos del conflicto de lo que costaría remover el techo, pero ño hay constancia bastante de que las partes llegaran a un acuerdo definitivo sobre determinada cantidad.
¿Fué aceptable la actitud asumida por los demandados tasando ellos mismos el valor de las dos terceras partes de la obra, obteniendo así la suma de $118.55 y pretendiendo' que fuera recibida por el demandante? En manera alguna.
¿Estaba justificado el demandante en acudir a los tribu-nales si no podía llegar a un acuerdo definitivo con los de-mandados? Lo estaba, pero no para ejercitar la acción que ejercitó, sino para pedir que el contrato se cumpliera, esto es, para que se condenara al demandado a pagar las dos terceras partes del valor de lo que pudiera costar la remo-ción del techo y la colocación del mismo en su verdadero sitio.
Las circunstancias de no fijarse una cantidad líquida y de no determinarse el medio de fijarla en caso de desacuerdo de las partes, no implican que el contrato celebrado no tu-viera valicíez. El conflicto se resuelve con facilidad a vir-tud del nombramiento de peritos por la corte.
Siendo ello así, opinamos que debe revocarse la senten-cia recurrida, declararse la demanda sin lugar sin perjuicio del derecho del demandante a pedir el cumplimiento del con-trato, todo sin especial condenación de costas.